Citation Nr: 1115555	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for anaplastic multiple myeloma, including as due to radiation exposure.

2.  Entitlement to ratings for bilateral hearing loss in excess of 40 percent prior to September 1, 2008, and in excess of 30 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1950 to December 1954.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2006 and August 2007 rating decisions by the Nashville RO that denied service connection for myeloma and denied a rating in excess of 40 percent for bilateral hearing loss, respectively.  In March 2008, the RO proposed a reduction in the rating for bilateral hearing loss; the rating was subsequently reduced to 30 percent in a June 2008 rating decision, effective September 1, 2008.

In January 2010, a Travel Board hearing was held before the undersigned; a transcript of this hearing is of record.  In January and February 2010, the Veteran submitted additional evidence in support of his claims and waived initial RO consideration of such evidence.

This case was previously before the Board in April 2010 and was remanded for additional development.  

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's multiple myeloma was not incurred as a result of any incident of active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for anaplastic multiple myeloma are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in September 2006, May 2007, and May 2008 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service connection for multiple myeloma

The Veteran contends that he has anaplastic multiple myeloma as a result of ionizing radiation exposure during service.  The Board finds that although the Veteran was exposed to ionizing radiation during service, the preponderance of the competent medical opinion evidence (i.e., that which is both qualified and factually informed) is against the claim.  Therefore, the preponderance of the evidence is against the claim and the Veteran's claim is denied.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed Veteran.  A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device or participation in the occupation of Hiroshima or Nagasaki between August 6, 1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  The presumptively service-connected diseases specific to radiation-exposed Veterans are the following: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo- alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary. 38 C.F.R. § 3.309(d)(2).  

The Veteran is not a "radiation-exposed" individual per 38 U.S.C.A. § 1112(c) and  38 C.F.R. § 3.309(d).  

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed Veteran may be service connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 

When such a claim is forwarded for review, the VA Undersecretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Undersecretary of Health.  38 C.F.R. 
§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non- malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer. 38 C.F.R. § 3.311(b)(2).  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311(b)(4).

As discussed below, a dose estimate was obtained from the VA Under Secretary of Health.
 
Regarding the third avenue of recovery, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A January 1954 service treatment record indicates the Veteran was diagnosed as having lymphoid hyperplasia of the nasopharynx in service, which was treated with radium therapy.  Two additional outpatient treatments were scheduled to complete the treatment.

Post service treatment records indicate anaplastic multiple myeloma was diagnosed in August 2006.  A January 2010 letter from the Veteran's private physician contains the opinion that it is "highly likely and possible" that the multiple myeloma may have been caused by his radium exposure.  The physician stated that he is "aware medically that years after any type of radiation exposure of that nature, cancers are possible and this may be the case here."  

The Board remanded the claim in April 2010 to obtain a dose estimate from the VA Under Secretary for Benefits.  In July 2010, the VA Under Secretary for Benefits filed an opinion.  The opinion states that the VA Under Secretary of Health advised that is was unlikely that the Veteran's multiple myeloma resulted from his exposure to ionizing radiation in service.  

In support of this opinion, the Under Secretary of Health indicated that from 1940 through the mid-1950's, nasopharyngeal irradiation (NPRI) was used to treat aerotitis media in military submariners and aviators.  Normally, 50 mg of radium sulfate in a platinum capsule was given for three 12-minute sessions.  Estimated doses to the local tissue were 2000 rads, to the pituitary 24 rads, to the brain 5 rads, and to the thyroid 2 rads.  The Center for Disease Control (CDC) previously concluded that most of the NPRI dosage was from beta radiation and that the soft tissue of the nasopharynx had a low background cancer incidence, less than for thyroid or brain tissue.  

Of significance to this appeal, there was no indication that cancers below the head 
and neck region were likely to have an increased incidence related to NPRI.  The Veteran's cancer was diagnosed in his lumbar vertebrae.  Given the analysis above, the preponderance of the evidence is against the claim that the Veteran's radiation treatment caused his cancer.  

Additionally, the Under Secretary of Health estimated the likelihood that exposure to ionizing radiation was responsible for the Veteran's multiple myeloma.  The estimated dose to the brain (24 rads) from NPRI was used for the estimate, though the dose to the vertebrae would have been much less than that.  The program calculated a 99th percentile value for the probability of causation of 24.58 percent.  Based on this information, the VA Under Secretary of Benefits opined that there is no reasonable possibility that the Veteran's multiple myeloma resulted from exposure to radiation during service.  

It is the Board's principal responsibility to assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In the present case, the Board assesses greater probative value to the VA Under Secretary of Benefits' opinion over the private physician.  Although the VA opinion was against the claim, it was more persuasive since it specifically considered the dose estimates and provided a rationale for the opinion.

In contrast, the private physician, who offered a favorable opinion, provided very limited information and his statement did not demonstrate adequate familiarity with the Veteran's history.  In particular, he noted a general connection between radiation exposure and multiple myeloma, but did not adequately consider the specifics of the Veteran's exposure.  Thus, the physician did not appear to consider or be aware of a pertinent part of the Veteran's history.  This omission significantly diminishes the probative value of the opinion.  The fact that a Veteran has received regular treatment from a physician is certainly a consideration in determining the credibility of that doctor's opinions and conclusions.  This notwithstanding, the Court has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471- 73 (1993). 

Moreover, while the Veteran's representative contends that radiation dose calculation may not have been properly accomplished, he is not competent to opine on this matter.  As the record does not establish that he possesses a recognized degree of medical knowledge, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training, or education, such as an opinion as to the proper method to calculate radiation dose estimates.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Furthermore, there is no evidence showing a relationship of direct causation between the Veteran's period of service and his multiple myeloma.  The Veteran's service treatment records are negative for any diagnosis or treatment for multiple myeloma.  He was not diagnosed with this disease until August 2006 - more than 50 years after separation from service.  The Board finds that the significant time between the Veteran's separation from service and the onset of the disease as another factor weighing against the claim.  The lengthy period between service and diagnosis is another factor that weighs against the Veteran's service connection claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board has considered the Veteran's statements that his cancer was caused by service and his exposure to radiation treatment during service.  The Board finds him competent and credible in his testimony that he was exposed to radiation treatment during service.  However, pursuant to the discussion above, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the Veteran's claim is denied.


ORDER

Service connection for multiple myeloma is denied.


REMAND

The Veteran's claim for an increased rating for bilateral hearing loss must be remanded for additional development.  

The Veteran contends that his bilateral hearing loss warrants higher ratings than those assigned.  In support of his claim he submitted a private May 2008 audiology evaluation; however, the findings were not interpreted.  The Board remanded the claim in April 2010 and instructed the RO to arrange for a medical care provider to review the May 2008 audiogram and provide an interpretation of the findings for both ears in a report.  

In June 2010, a VA audiologist submitted a report in which he stated "the [Veteran's] private medical record exam from June 8, 2010 was reviewed indicating no change in pure tone hearing sensitivity 250-8000 Hz bilaterally from his May 21, 2007 audio rating exam."  The report did not contain any additional information; specifically lacking an interpretation of the May 2008 audiogram.  

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Because the VA audiologist did not provide an interpretation of the June 2010 private audiogram, nor did he provide current findings of the Veteran's audiometric findings, the RO did not comply with the April 2010 remand directives and the Veteran's hearing loss cannot be rated in accordance with the Schedule.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the claim for an increased rating for bilateral hearing loss must be remanded for additional development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC will arrange for an appropriate medical care provider to review the May 2008 private audiogram contained in the Veteran's claims file.  The reviewer must provide the interpretation of the findings for both ears in a report, including whether the findings represent an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86).

If the RO/AMC determines that the private audiology findings suggest that the Veteran's hearing has worsened, a VA audiology examination may be conducted.  If an examination is conducted, the following considerations will govern the examination:

a. The claims file must be reviewed by the examiner, who must acknowledge receipt and review of the claims folder and a copy of this remand in any report generated as a result of this remand.

b. The examiner must, in addition to reporting objective test results, fully describe the functional effects of the Veteran's hearing loss disability on his daily life and ordinary activities.

2. Following such development, the RO/AMC should review and readjudicate the claim.  See 38 C.F.R. § 4.2 (If the findings on an opinion and/or examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  If any such action does not resolve the claim, the RO/AMC shall issue the Veteran a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


